Citation Nr: 0330958	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  00-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's post-traumatic stress disorder, currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from March 1969 to October 
1970.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision of the New Orleans, Louisiana, Regional Office (RO) 
which denied an increased disability evaluation for the 
veteran's post-traumatic stress disorder (PTSD).  In 
September 2001, the Board remanded the veteran's claim to 
the RO for additional action.  The veteran has been 
represented throughout this appeal by the Veterans of 
Foreign Wars of the United States.  


REMAND

In its September 2001 remand instructions, the Board 
directed that all notification and development actions 
required by the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002) were to be completed.  In reviewing the April 2002 
VCAA notice provided to the veteran, the Board observes that 
the notice erroneously discusses the evidence required to 
support a claim for service connection rather than that one 
seeking an increased disability evaluation.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has recently invalidated the regulations which 
empowered the Board to issue written notification of the 
VCAA to veterans.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

The Federal Circuit has recently invalidated the thirty-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as being inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 
2002).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  The Federal Circuit found that the 
thirty-day period provided in § 3.159(b)(1) in which to 
respond to a VCCA notice to be misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
the RO must take this opportunity to inform the veteran that 
a one full year may be taken to respond to a VCAA notice 
notwithstanding the previously provided information.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) are fully met.  

2.  The RO should then readjudicate the 
veteran's entitlement to an increased 
evaluation for his PTSD.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of SSOC.  The veteran should be 
given the opportunity to respond to the 
SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See  M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


